PER CURIAM.
This cause is before the Court on the petition of Monte K. Rassner, respondent, to review the judgment of the Board of Governors of The Florida Bar that he be permanently disbarred from the practice of law in Florida and pay the cost of the proceedings in the amount of $909.51.
The complaint against respondent charged he was guilty of commingling funds received on behalf of a client with other trust funds and with his personal funds and that he withdrew funds from the trust fund and used them for his private purpose.
. The referee recommended that respondent be found guilty as charged in the complaint and, more particularly, that he be found guilty of violating Article XI, Rule 11.02(4) of the Integration Rule, 31 F.S.A., Canon XI of the Canons of Ethics and Rule 1 of the Additional Rules Governing the Conduct of Attorneys in Florida, 31 F.S.A. The referee, recommending that respondent be disbarred, stated:
“A cursory examination of the facts in this case clearly reveals that this man was simply using any money he could get his hands on for personal and private use and yet, at the time of the hearing before the referee, this man was as devious and evasive as any witness the Referee has ever experienced. It is the undersigned’s reluctant, carefully considered opinion that despite the prior suspension by the Supreme Court of Florida that before the Referee the Respondent did not reflect a sincere desire to become an ethical practitioner but, to the contrary, completely ignored the sanctity of the oath of a witness and the dignity of The Florida Bar.”
Respondent was previously suspended for six (6) months by Order of this Court dated February 19, 1964.1
The record and the report of the referee and the judgment of the Board of Governors have been examined by this Court. It is ordered that the judgment of the Board of Governors of The Florida Bar, dated December 1, 1964, that the respondent be permanently disbarred from the practice of law in Florida and that he pay the costs of these proceedings in the amount of $909.51 is approved and the same is adopted as the judgment of this Court.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.

. 161 So.2d 1 (Fla.1964).